Citation Nr: 0626266	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  02-20 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
pilonidal cyst.

2.  The propriety of the initial 10 percent disability rating 
assigned for osteoarthritis of the left knee.

3.  The propriety of the initial 10 percent disability rating 
assigned for osteoarthritis of the right knee.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which denied entitlement to 
service connection for pilonidal cyst.  

Although the RO addressed that claim on the merits, because 
it was the subject of a previous denial in an unappealed 
rating decision in March 1999, the Board here must first 
determine if new and material evidence has been presented in 
order to establish its jurisdiction to review the merits of 
the previously denied claim.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits. Id.  Therefore, the appropriate issue is 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
pilonidal cyst.

In an October 2005 rating decision, the RO granted service 
connection for osteoarthritis of the right knee, and for 
osteoarthritis of the left knee; and assigned a 10 percent 
disability rating for each.  Subsequently in a letter 
received from the veteran in January 2006, he indicated that 
he disagreed with the assigned ratings for the two knee 
disabilities.  The Board construes this as a notice of 
disagreement with the October 2005 rating decision.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case. 
Manlincon v. West, 12 Vet. App. 238 (1999).  This is 
addressed in the Remand, below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
pilonidal cyst; and the veteran did not file an appeal as to 
that decision.

2.  The evidence received since the March 1999 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision that denied the claim of 
entitlement to service connection for pilonidal cyst is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2005).

2.  Evidence received since the March 1999 rating decision is 
not new and material; and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
pilonidal cyst, have not been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (as effective prior to August 29, 
2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The veteran 
must also be notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 
2006).

VA satisfied its duty to notify by means of a letter dated in 
March 2004,  which notified the veteran of what evidence was 
required to substantiate the claim and of his and the VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  By way of that letter and previous 
statement of the case and supplemental statement of the case, 
the RO has essentially advised the veteran of the basis for 
the previous denial of the claim of entitlement to service 
connection-that there is no diagnosis or treatment for 
symptoms or residuals of a pilonidal cyst.  The veteran has 
also been advised of what would constitute both "new" and 
"material" evidence to reopen the previously denied claim.  

Additionally, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess/Hartman, 19 Vet. App. 473 (2006).  As the 
veteran's claim is denied here, any question as to 
appropriate notice with respect to any underlying prospective 
claim of service connection is moot. 

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  In this case, the notice letter was issued after 
the initial unfavorable decision.  Thereafter, however, he 
was afforded an opportunity to respond, and the RO 
subsequently reviewed the claims again and issued a 
supplemental statement of the case in October 2005.  Under 
these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002)

With respect to the duty to assist, all relevant, identified, 
and available evidence has been obtained, and VA has notified 
the appellant of any evidence that could not be obtained.  
The appellant has not referred to any additional, unobtained, 
relevant evidence.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board finds that the RO's actions comply with 
duty to assist requirements.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(1).  

II.  Application to Reopen Claim Based on New and Material 
Evidence

In April 1999, the RO informed the veteran of a March 1999 
rating decision denying entitlement to service connection for 
pilonidal cyst.  The veteran did not file an appeal as to 
that denial.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  

As the veteran did not file an appeal as to the March 1999 
rating decision, that decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2005).

In July 2000, the veteran submitted a claim seeking service 
connection for pilonidal cyst.  As discussed above, the Board 
must first determine that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Since the claim had 
been previously denied, the claim is actually an application 
to reopen the claim for service connection for pilonidal 
cyst.  

The claim may not be reopened unless new and material 
evidence with respect to that claim is presented or secured.  
38 U.S.C.A. §§ 5108, 7104(b).  The United States Court of 
Appeals for Veterans Claims (Court) has ruled that, if the 
Board determines that new and material evidence has been 
submitted, the case must be reopened and evaluated in light 
of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

As applicable to the present appeal, the regulation defining 
"new and material evidence" was amended.  This amendment 
applies only to applications to reopen final claims received 
on or after August 29, 2001.  The appellant's application was 
filed prior to August 29, 2001 and, therefore, the amended 
version of the regulation does not apply.  

The applicable provisions of 38 C.F.R. § 3.156(a) (as 
effective prior to August 29, 2001) provide that "new and 
material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO's March 1999 
decision is the last final disallowance.  The Board will 
consider whether new and material evidence has been submitted 
since that decision.

The evidence received is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The current appeal arises from a February 2002 rating 
decision in which the RO denied the veteran's claim.  Based 
on a thorough review of the record, the Board finds that the 
appellant has not submitted new and material evidence since 
then to reopen the claim for service connection for pilonidal 
cyst.  

Much of the evidence received since the final rating decision 
in March 1999 is new in relation to that decision in that it 
was not previously of record at the time of that decision.  
As explained below, however, the Board finds that the 
additional evidence submitted after the March 1999 rating 
decision is not material within the meaning of 38 C.F.R. § 
3.156.  None of the additional evidence bears directly and 
substantially upon the specific matter under consideration, 
or is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, the 
evidence submitted since March 1999 does not constitute new 
and material evidence that would warrant reopening of the 
veteran's claim.
 
In this connection, review of the record shows that at the 
time of the March 1999 rating decision, the RO denied the 
claim for service connection for a pilonidal cyst on the 
essential basis that the claimed condition was not shown by 
the evidence of record.  It is important to point out here 
that under 38 U.S.C.A. §§ 1110, it is essential that there be 
a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Thus, material evidence here would be that evidence which 
bears directly and substantially upon the specific matter 
under consideration; that is, evidence-such as, first and 
foremost, a diagnosis-necessary to establish the presence of 
pilonidal cysts or residuals thereof.

The evidence submitted since March 1999 consists of private 
and VA medical records including reports of VA examination; 
the transcript of the veteran's testimony at a January 2003 
hearing before the RO; and a lay statement attesting that the 
veteran was hospitalized in 1952 at Camp Chaffee, Arkansas 
due to an injury in basic training.

During the January 2003 hearing before the RO, the veteran 
testified indicating that he injured his back when he fell 
and hit his tailbone, and this resulted in a pilonidal cyst 
at that area of the back.  He testified that he underwent 
surgery at that time to cut off the pilonidal cyst.  While 
the veteran's testimony at the January 2003 RO hearing of his 
injury and continuing problems is competent lay evidence of 
that injury and recurrent perceived symptoms (see 38 U.S.C.A. 
§ 5103A; see also Layno v. Brown, 6 Vet. App 465 (1994), he 
has not been shown to be a medical expert, and therefore his 
statements and testimony regarding matters of medical 
diagnosis, causation, or etiology are not competent evidence 
of a diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Therefore his testimony and statements, as well as the lay 
statement by another person attesting that the veteran was 
hospitalized in 1952 due to an injury, fail to establish the 
presence of pilonidal cysts or residuals thereof.  This 
evidence therefore does not bear directly and substantially 
upon the specific matter under consideration, and is thus not 
new and material evidence needed to reopen the claim.

Much of the medical record evidence submitted since March 
1999 pertains to orthopedic conditions of the knees.  None of 
the documents received since March 1999 contain competent 
evidence of a diagnosis of any pilonidal cyst or residuals 
thereof, or of any associated condition in the area of the 
back including proximate to the tailbone as described by the 
veteran.  

A cyst is defined as any closed cavity or sac, normal or 
abnormal, lined by epithelium, and especially one that 
contains a liquid or semisolid material.  See Dorland's 
Illustrated Medical Dictionary 417 (28th ed. 1994).  A 
pilonidal cyst would be defined as a cyst having a nidus or 
tuft of hairs.  Id. 1294.

Submissions since March 1999 include private medical records 
from 1994 to 2001 showing treatment for a number of 
dermatological conditions, none of which involve the back 
including in the proximate area of the tailbone or otherwise.  
These records show treatment including for skin cancer and 
actinic keratosis, involving areas of the head and left 
forearm.  Notably, in October 1995, during a follow-up of 
skin graft treatment at the tip of the nose (in treatment of 
lentigo maligna), the veteran had a lesion on the right outer 
canthus in the temple area.  This was assessed as a cyst of 
the right temple.  A week later that month, the veteran was 
treated for a lesion of his right outer canthus.  The 
assessment at that time was cyst.

However, none of the submissions since March 1999 shows 
evidence of the presence of a pilonidal cyst involving the 
lower back.  Medical records do not show that the veteran has 
been diagnosed with any such chronic condition.  

In sum, none of the additional evidence relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a pilonidal cyst.  Thus, the evidence 
received since the RO's March 1999 decision is not both new 
and material.  38 C.F.R. § 3.156.  Thus, because the evidence 
submitted since the March 1999 decision is not new and 
material, the claim of entitlement to service connection for 
a pilonidal cyst is not reopened and the current appeal must 
be denied on that basis.


ORDER

New and material evidence to reopen the claim for service 
connection for pilonidal cyst has not been received, and the 
appeal is denied.


REMAND

As noted in the Introduction, a timely notice of disagreement 
has been received as to the initial 10 percent disability 
ratings separately assigned for osteoarthritis of the left 
knee and for osteoarthritis of the right knee.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the veteran and his 
representative a statement of the case as 
to the issues of (1) the propriety of the 
initial 10 percent disability rating 
assigned for osteoarthritis of the left 
knee; and (2) the propriety of the initial 
10 percent disability rating assigned for 
osteoarthritis of the right knee.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If one is filed, then subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


